Citation Nr: 0112439	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  97-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
gunshot wound, chest, with splenectomy, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for 
costochondritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chronic low 
back pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
April 1963, and from May 1969 to October 1980.  This appeal 
arises from a February 1995 rating decision of the Department 
of Veterans Affairs (VA), Jackson, Mississippi, regional 
office.  The claims folder was subsequently transferred to 
the Montgomery, Alabama, regional office (RO).

In November 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a rating action of March 2000 continued the prior evaluations 
of the issues on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The evidence of record demonstrates that the veteran's 
residuals of gunshot wound with splenectomy are currently 
stable; there are no complications associated with the wound 
beyond the splenectomy itself.

3.  The veteran's costochondritis, which the VA examiner 
described as minimal, is manifested by complaints of left-
sided chest pain; the medical evidence does not suggest that 
the veteran's costochondritis produces impairment which is 
analogous to removal of two ribs, nor is there any functional 
loss associated with the veteran's costochondritis.

4.  The VA examination report, when considering the 
functional loss noted by the examiner, demonstrated moderate 
limitation of lumbar spine motion; the examination report 
does not demonstrate objective evidence of severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, or abnormal mobility on forced 
motion, neurological involvement or muscle spasm.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of gunshot wound, chest, with splenectomy, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Code 7706 (1994 & 2000).

2.  The criteria for an evaluation in excess of 10 percent 
for costochondritis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Code 5297 (2000).

3.  The criteria for an evaluation of 20 percent, and not in 
excess thereof, for chronic low back pain, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Codes 5292, 
5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues currently before it, 
the Board finds that those issues are adequately developed 
for appellate review, and need not be remanded to the RO for 
initial review in light of the VCAA.  The duty to assist has 
been met in that the RO has secured all pertinent records of 
which it had notice and, pursuant to the previous remand, has 
arranged for adequate VA examinations to evaluate the 
disabilities.  Furthermore, in the statement of the case and 
supplemental statements of the case the RO has met the notice 
requirements of the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Residuals of Gunshot Wound, Chest, with Splenectomy

In June 1972, the veteran suffered an accidental .22 caliber 
gunshot wound to the mediastinum.  There was perforation of 
the diaphragm, stomach, liver, left lobe and spleen.  This 
necessitated a splenectomy.  In June 1981, service connection 
was granted for residuals of gunshot wound of chest with 
splenectomy.  A 30 percent evaluation was assigned from 
October 1980.  The veteran contends that he is entitled to a 
higher evaluation.

The veteran filed his claim for an increased evaluation in 
November 1994.  During the course of this appeal, VA issued 
new regulations for the evaluation of hemic and lymphatic 
systems, effective October 23, 1995.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The record reflects that the veteran's service- connected 
splenectomy is presently rated as 30 percent disabling.  The 
Board notes that the Ratings Schedule, in pertinent part, was 
amended, effective September 22, 1995.  Under the former 
criteria, a 30 percent evaluation was assigned for a 
splenectomy.  See 38 C.F.R. § 4.117, Diagnostic Code 7706 
(1995).  The revised criteria now provides a 20 percent 
evaluation for a splenectomy, but notes that related 
complications should be rated separately.  See 38 C.F.R. § 
4.114, Diagnostic Code 7706 (2000).

A VA examination was conducted in September 1999.  The 
veteran reported that the left side of his chest sometimes 
hurt.  He had no shortness of breath, cyanosis or melena.  
There was no evidence of any pulmonary complications.  On 
examination, there was a scar in the epigastric area down to 
the supraumbilical area.  The examiner noted that the veteran 
was post-splenectomy, but there were no complications noted.  
There was no heartburn or epigastric distress, and his 
bladder was not distended when lying down.  In his diagnosis, 
the examiner stated that the veteran was "status post 
gunshot wound, presently stable, splenectomy is presently 
stable."

In this case, the veteran is currently rated higher than the 
maximum rating allowed under the amended rating criteria 
(which became effective September 22, 1995).  Nevertheless, 
he is entitled to the 30 percent rating because of the timing 
of his claim.  The evidence of record demonstrates that there 
are no present complications related to the veteran's gunshot 
wound with splenectomy which require separate ratings.  
Therefore, the Board finds that the veteran is most 
appropriately evaluated at the 30 percent rate under the 
former criteria of Diagnostic Code 7706.  Accordingly, a 
higher evaluation for residuals of gunshot wound, chest, with 
splenectomy, is not warranted.

Costochondritis

During service in October 1979, the veteran was diagnosed 
with costochondritis.  Chest X-rays did not demonstrate any 
rib irregularities.  In June 1981, service connection was 
granted for costochondritis, with a noncompensable evaluation 
assigned from October 1980.  A February 1995 rating decision 
increased the evaluation to 10 percent, from November 1994.  
The veteran contends that he is entitled to a higher 
evaluation.

The veteran's service connected costochondritis has been 
rated as analogous to code 5297, which pertains to removal of 
ribs.  That code provides for a 10 percent rating for removal 
of one rib or resection of two or more ribs without 
regeneration; a 20 percent rating requires removal of two 
ribs.  38 C.F.R. Part 4, Diagnostic Code 5297 (2000).  While 
the veteran has not actually had rib removal, the RO 
determined that his disability produces impairment which is 
analogous to removal of one rib.

A VA examination was conducted in September 1999.  The 
veteran reported that the left side of his chest sometimes 
hurt.  He had no shortness of breath, cyanosis or melena.  
There was no evidence of any pulmonary complications.  On 
examination, there was mild intercostal myalgia or possibly 
costochondritis.  There was no active inflammation noted.  
The veteran had good movement of the upper extremities and 
shoulders, with no complaints.  The sternal costal margins 
were within normal limits.  Muscles revealed no atrophy.  
Chest X-ray was normal.  The examiner diagnosed status post 
abdominal chest injury with minimal costochondritis on the 
left lateral rib cage; the examiner also stated that there 
was no clinically observed functional impairment.  

The record shows that the veteran has only minimal 
costochondritis.  This is manifested by complaints of left-
sided chest pain.  This pain, which the RO determined to be 
analogous to the removal of one rib, is the basis for the 
current 10 percent evaluation.  However, the medical evidence 
does not suggest that the veteran's costochondritis produces 
impairment which is analogous to removal of two ribs.  Thus, 
a rating higher than 10 percent is not permitted under code 
5297.  38 C.F.R. Part 4, Diagnostic Code 5297 (2000).  

Additionally, the Board notes that the examiner specifically 
noted that there was no functional loss associated with the 
veteran's costochondritis.  Thus, there is no basis for 
assignment of an additional degree of impairment based on 
functional loss.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Chronic Low Back Pain

The veteran was treated on numerous occasions during service 
for low back strain.  Service connection for chronic low back 
strain was granted in June 1981, with a noncompensable 
evaluation assigned from October 1980.  A December 1983 
rating decision increased the evaluation to 10 percent 
disabling from September 1983.  The veteran seeks a higher 
evaluation.

The veteran's lower back disorder is rated under code 5295.  
Under that code, the current 10 percent evaluation requires 
characteristic pain on motion, and a 20 percent evaluation 
requires muscle spasm on extreme forward bending and loss of 
lateral spine motion.  A 40 percent evaluation requires 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2000).

Under code 5292, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation, 
moderate limitation of motion warrants a 20 percent 
evaluation, and severe limitation of motion warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Code 5292 (2000). 

A VA examination was conducted in September 1999.  The 
veteran reported low back pain, with stiffness in the 
morning.  He was able to sit, stand, walk, and drive his 
vehicles.  Too much work caused his back to get stiff.  The 
pain stayed confined to the low back area, with no complaints 
of radiation to the lower extremities.  The veteran used 
analgesic medication for his pain.  On examination, straight 
leg raising test was negative bilaterally.  Muscles revealed 
no atrophy, and sensory and motor findings were intact L4 to 
S1.  Standing posture of the lumbar spine was normal.  There 
was mild lumbar curve reversal, but no evidence of spasm.  
There was no tenderness of the sacroiliac or costophrenic 
areas.  Forward flexion of the lumbar spine was to 60 
degrees, extension was to 15 degrees, and lateral bending to 
25 degrees.  During ranges of motion, pain was present 
basically in all directions, but localized to the back and 
without radiation.  MRI showed normal vertebral bodies, with 
small bilateral spondylosis at L4 but no disc herniation.  
The examiner diagnosed chronic low back pain, post traumatic 
myofascial syndrome; functional impairment moderate to 
moderately significant; no clinically obtained neuromuscular 
deficits; and small bilateral spondylosis of L4.  

The VA examination, when considering the functional loss 
noted by the examiner, demonstrated moderate limitation of 
lumbar spine motion.  This warrants a 20 percent evaluation 
under code 5292.  The Board notes that this evaluation is 
based on the examination findings substantiating additional 
range- of-motion loss in the lumbar spine, due to pain 
attributable to the service-connected disability, on use or 
during flare-ups.  See DeLuca, supra.  The severe limitation 
of motion which is required for a 40 percent evaluation was 
not shown.  38 C.F.R. Part 4, Code 5292 (2000).  The 
examination report does not demonstrate objective evidence of 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, or abnormal 
mobility on forced motion, which are required for a 40 
percent evaluation under code 5295.  38 C.F.R. Part 4, Code 
5295 (2000).  Similarly, there is no neurological involvement 
or muscle spasm which would support a higher evaluation under 
code 5293.  38 C.F.R. Part 4, Code 5293 (2000).

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected low back disability 
merits a 20 percent evaluation, and not in excess thereof.  
38 C.F.R. Part 4, Code 5292 (2000).





	(CONTINUED ON NEXT PAGE)


ORDER
An evaluation in excess of 30 percent for residuals of 
gunshot wound, chest, with splenectomy, is denied.

An evaluation in excess of 10 percent for costochondritis is 
denied.

An evaluation of 20 percent, and not in excess thereof, for 
chronic low back pain, is granted, subject to the law and 
regulations governing the payment of veterans' benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

